The Chancellor
said, the complainant had overlooked the amendatory act of April, 1844, (Laws of 1844, p. 91, § 4,) which required the execution in such a case to be returned to, and filed with the clerk of the court from which it was issued; and that a creditor’s bill could not be filed upon the last judgment until the execution was duly returned, unsatisfied, and filed with the clerk of the court out of which it issued. He also said that this was not a proper case for the filing of an original bill, upon the last judgment, and at the same time continuing the original suit in this court for the recovery of the same debt; that the complainant should either have dismissed his original bill, against one of these defendants, or have filed a supplemental bill, founded upon such original bill and upon the new facts; so that the whole matter could be disposed of together, in the original and supplemental suits.
Motion for receiver denied.